UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6683



EDMUND B. GREGORIE,

                                              Plaintiff - Appellant,

          versus


EUGENE GOINS; STEVE LOFTIS, Sheriff           of
Greenville County, South Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cv-00822-HFF)


Submitted:   October 19, 2007          Decided:     November 19, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adam Fisher, Jr., THE FISHER LAW FIRM, Greenville, South Carolina,
for Appellant. Russell W. Harter, Jr., CHAPMAN, HARTER & GROVES,
P.A., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edmund B. Gregorie appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm substantially for the reasons stated by the district court.

Gregorie v. Goins, No. 6:05-cv-00822-HFF (D.S.C. Mar. 30, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -